PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation to dismiss this appeal, which stipulation is in the words and figures following, to wit: “It is hereby stipulated and agreed, by and between the parties hereto, by their respective counsel, that the above entitled cause be dismissed without costs, all costs having been fully paid.”
On consideration whereof it is now here ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed without costs pursuant to the foregoing stipulation.